Filed 6/23/22 P. v. Burrell CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



 THE PEOPLE,                                                                                   C094533

                    Plaintiff and Respondent,                                         (Super. Ct. No.
                                                                                  STKCRFDV20170011946)
           v.

 WILLIAM EARL BURRELL, JR.,

                    Defendant and Appellant.



         Defendant William Earl Burrell, Jr. challenges the trial court’s order requiring him
to pay $2,000 in restitution to the California Victim Compensation Board (VCB) after he
pled no contest to one count of domestic abuse. Specifically, he contends this order was
unauthorized because the prosecution did not submit sufficient evidence that the amount
of restitution was verified as a necessary expense. We conclude the prosecution
established the amount of restitution pursuant to the applicable statutory provisions.
Accordingly, we will affirm the restitution order.




                                                             1
                                    I. BACKGROUND
        Defendant pled no contest to one count of domestic abuse (Pen. Code, § 273.5)
and admitted a prior serious felony conviction.1 Based on the negotiated plea, the trial
court sentenced him to six years in prison.
        Following sentencing, the prosecution sent defendant a notice explaining that the
victim had requested $2,902.69 for relocation expenses and the VCB had paid the victim
$2,000. The notice specified that the court was required by section 1202.4, subdivision
(f)(4)(A) to “order restitution payable to VCB.” Likewise, the hearing waiver and
hearing request forms attached to the notice both indicated that the restitution sought
would be paid to the VCB. The notice also included records certified under penalty of
perjury showing that the VCB paid $2,000 to the victim for relocation expenses, based on
bills showing apartment rental expenses of $2,902.69.
        At the restitution hearing, the prosecution relied on these certified records as
supporting the VCB’s request for restitution. Defense counsel did not object to the
VCB’s decision to pay the victim for relocation expenses. Instead, defense counsel
objected that the trial court could not order restitution because the relocation expenses
were not verified by law enforcement or a mental health treatment provider as being
necessary for the personal safety or emotional well-being of the victim, as required by
section 1202.4, subdivision (f)(3)(I). The trial court noted the objection, but ordered
restitution in the amount of $2,000.
        Defendant timely appealed from the restitution order.
                                       II. DISCUSSION
        Defendant contends that the trial court erred by ordering defendant to pay $2,000
to the victim because the prosecution failed to introduce evidence from law enforcement




1   Undesignated statutory references are to the Penal Code.

                                               2
or a mental health treatment provider that the victim’s relocation expenses were
necessary for the personal safety or emotional well-being of the victim, as required by
section 1202.4, subdivision (f)(3)(I). Defendant’s first premise is incorrect. The trial
court did not order direct restitution to the victim. Rather, the trial court ordered
defendant to pay restitution to the VCB, as required by section 1202.3, subdivision (f)(2)
and (f)(4)(A), to reimburse the VCB for having paid the victim’s relocation expenses.
Considering the applicable statutory provisions, we conclude that defendant has failed to
demonstrate error.
          Section 1202.4, subdivision (f) mandates, with exceptions not applicable here:
“[I]n every [criminal] case in which a victim has suffered economic loss as a result of the
defendant’s conduct, the court shall require that the defendant make restitution to the
victim or victims in an amount established by court order, based on the amount of loss
claimed by the victim or victims or any other showing to the court.” The statute specifies
a non-exclusive list of economic losses for which victims can seek restitution directly
from the trial court, including “[e]xpenses incurred by an adult victim in relocating away
from the defendant.” (§ 1202.4, subd. (f)(3)(I).) When requested directly by the victim,
relocation expenses “shall be verified by law enforcement to be necessary for the
personal safety of the victim or by a mental health treatment provider to be necessary for
the emotional well-being of the victim” before being included in the restitution order.
(Ibid.)
          Rather than applying directly to the sentencing court for restitution, a victim may
apply to the VCB to have restitution paid from the Restitution Fund in the State Treasury.
(See Gov. Code, §§ 13950-13958.) The VCB is authorized to pay relocation expenses
not to exceed $2,000 only if “the expenses are determined by law enforcement to be
necessary for the personal safety of the victim or by a mental health treatment provider to
be necessary for the emotional well-being of the victim.” (Gov. Code, § 13957, subd.
(a)(7)(A).) Before approving and paying the victim’s application for restitution, the VCB

                                                3
must verify that law enforcement or mental health providers have determined the
expenses are necessary. (Gov. Code, §§ 13954, subd. (a), 13957, subd. (a)(7)(A).) That
verification can be provided to the VCB in any manner the VCB determines, including in
writing, by telephone, or by electronic means. (Cal. Code Regs., tit. 2, § 649.17, subd.
(b).) When the VCB pays victim restitution from the Restitution Fund, the sentencing
court must include the amount provided in the restitution order and the defendant must
pay the amount to the Restitution Fund, rather than to the victim. (§ 1202.4, subd. (f)(2);
People v. Giordano (2007) 42 Cal.4th 644, 654.)
       At the restitution hearing, the prosecution must establish the amount of restitution
owed to the VCB by providing copies of the bills submitted by the victim and indicating
what type of expenses the VCB paid. (§ 1202.4, subd. (f)(4)(B).) The statute allows the
copies of these bills to be authenticated by the custodian of the records stating, under
penalty of perjury, that the bills were submitted to and paid by the VCB. (Ibid.)
       Initially, it appears defendant has misunderstood the nature of the restitution order
at issue here, as his argument appears to rest on the statutes governing orders to pay
direct victim restitution rather than an order to pay restitution to the VCB for amounts
already paid to the victim. The record shows that VCB paid the victim from the
Restitution Fund. The notice to defendant stated repeatedly that the VCB would be
collecting the restitution and listed the applicable statutory provision. The supporting
records and declarations provided by the VCB all indicate that the VCB paid the victim’s
relocation expenses. The amount of restitution ordered—$2,000—also reflects the
statutory limit VCB can pay for relocation expenses from the Restitution Fund. (Gov.
Code, § 13957, subd. (a)(7)(A).) Had the trial court been awarding restitution pursuant to
section 1202.4, subdivision (f)(3), it would have been required to consider the victim’s
full request—$2,902.69—because that provision requires the restitution order to “fully
reimburse the victim or victims for every determined economic loss incurred as the result
of the defendant’s criminal conduct.” (See § 1202.4, subd. (f)(3).)

                                              4
       Because the trial court ordered restitution to the VCB, not directly to the victim,
we consider the order under the statutes governing restitution to the VCB. Defendant
made no argument in the trial court or on appeal that the VCB improperly paid the
relocation expenses or failed to verify the necessity of relocation, so we consider only
whether the prosecution’s evidence met the statutory standards. The prosecution
provided certified copies of bills showing $2,902.69 in relocation expenses (of which the
VCB could reimburse a maximum of $2,000) and declarations, under penalty of perjury,
that the victim submitted the bills to the VCB and that the VCB paid the victim $2,000.
This evidence meets the standards in section 1202.4, subdivision (f)(4)(B), so the trial
court was required to include restitution to the VCB in its restitution order.
                                   III. DISPOSITION
       The restitution order is affirmed.


                                                        /S/

                                                  RENNER, J.



       We concur:


       /S/

       HULL, Acting P. J.


       /S/

       DUARTE, J.




                                              5